 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KENNETH DAVIS,                                   Case No. 1:19-cv-01032-NONE-HBK
12                         Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS TO
                                                          GRANT DEFENDANT’S MOTION TO DISMISS
14       S. SPETH,                                        AND DISMISSING THIS CASE WITHOUT
                                                          PREJUDICE 1
15                          Defendant.
                                                          Doc. No. 27
16

17                                                        OBJECTIONS DUE WITHIN FOURTEEN
                                                          DAYS 2
18

19

20

21

22            This matter was reassigned to the undersigned on November 17, 2020. (Doc. No. 27).

23   Pending before the court is defendant’s motion for dismissal based on plaintiff’s failure to

24   prosecute, filed November 6, 2020. (Doc. No. 27.) Defendant Speth moves to dismiss this action

25   for plaintiff’s failure to comply with this court’s Local Rules and failure to prosecute this action.

26
     1
       This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
27   (E.D. Ca. 2019).
     2
       Because plaintiff appears to no longer be incarcerated, the court affords plaintiff the statutory fourteen-
28   day period within which to file objections
                                                             1
 1   (Id). As more fully set forth below, the undersigned recommends the court grant defendant’s

 2   motion to dismiss due to plaintiff’s failure to prosecute and failure to keep the court apprised of

 3   his address.

 4          FACTS AND BACKGROUND

 5          Plaintiff Kenneth Davis initiated this action, as a state prisoner proceeding pro se and in

 6   forma pauperis, by filing a civil rights complaint under 42 U.S.C. § 1983. (Doc. Nos. 1.) Following

 7   a second screening order issued on April 6, 2020, the court determined the first amended complaint

 8   stated a cognizable Eighth Amendment claim against defendant Speth and authorized service of

 9   process. (Doc. No. 13 at 1-2.) Speth filed an answer and affirmative defenses on August 6, 2020.

10   (Doc. No. 24.) On August 7, 2020, the court issued its discovery and scheduling order. (Doc. Nos.

11   25, 26.) In August and September of 2020, the discovery and scheduling orders were returned as

12   “undeliverable” indicating plaintiff had been released from custody on July 31, 2020.             On

13   December 4, 2020, the court’s order reassigning this case to the undersigned also was retuned as

14   “Undeliverable” again indicating that plaintiff had been released on July 31, 2020 and the

15   institution was unable to forward. As of the date on these findings and recommendations, plaintiff

16   has not provided an updated address. (See docket). Defendant Speth served discovery requests on

17   plaintiff but the requests were returned as undeliverable. (Doc. No. 27 at 1).

18          II.     APPLICABLE LAW

19          This court’s Local Rules require litigants to keep the court apprised of their current

20   address and permits dismissal when the litigant fails to comply. Specifically:

21                  “[a] party appearing in propria persona shall keep the Court and
                    opposing parties advised as to his or her current address. If mail
22                  directed to a plaintiff in propria persona by the Clerk is returned by
                    the U.S. Postal Service, and if such plaintiff fails to notify the Court
23                  and opposing parties within sixty-three (63) days thereafter of a
                    current address, the Court may dismiss the action without prejudice
24                  for failure to prosecute.”
25   E.D. Cal. Loc. R. 183(b) (2019); see also Local Rule 182(f) (all parties are “under a continuing

26   duty” to notify the clerk of “any change of address.” Precedent supports a dismissal of a case

27   when a litigant fails to keep the court appraised on his address. Carey v. King, 856 F.2d 1439

28   (9th Cir. 1988) (affirming lower court and finding no abuse of discretion when district court
                                                        2
 1   dismissed case without prejudice after pro se plaintiff did not comply with local rule requiring

 2   pro se plaintiffs keep court apprised of addresses at all times); Hanley v. Opinski, Case No. 1:16-

 3   cv-391-DAD-SAB, 2018 WL 3388510 (E.D. Ca. July 10, 2018) (dismissing action for failure to

 4   prosecute and failure to provide court with current address).

 5           Federal Rule of Civil Procedure 41(b) permits the court to involuntarily dismiss an action

 6   when a litigant fails to prosecute an action or fails to comply with other Rules or with a court

 7   order. See Fed. R. Civ. P. 41(b); see Applied Underwriters v. Lichtenegger, 913 F.3d 884, 889

 8   (9th Cir. 2019) (citations omitted); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

 9   683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits, with which we agree, is that

10   courts may dismiss under Rule 41(b) sua sponte, at least under certain circumstances.”). Local

11   Rule 110 similarly permits the court to impose sanctions on a party who fails to comply with the

12   court’s Rules or any order of court.

13           Involuntary dismissal is a harsh penalty, but it “is incumbent upon the Court to manage its

14   docket without being subject to routine noncompliance of litigants.” Pagtalunan v. Galaza, 291

15   F.3d 639, 642 (9th Cir. 2002). Before dismissing an action under Fed. R. Civ. P. 41, the court

16   must consider: (1) the public interest in expeditious resolution of litigation; (2) the court’s need to

17   manage a docket; (3) the risk of prejudice to defendant; (4) public policy favoring disposition on

18   the merits; and (5) the availability of less drastic sanctions. See Applied Underwriters, 913 F.3d

19   at 889 (noting that these five factors “must” be analyzed before a Rule 41 involuntary dismissal)

20   (emphasis added); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (reviewing

21   five factors and independently reviewing the record because district court did not make finding as

22   to each factor); but see Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000) (listing

23   the same five factors, but noting the court need not make explicit findings as to each) (emphasis

24   added); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (affirming dismissal of pro se §

25   1983 action when plaintiff did not amend caption to remove “et al” as the court directed and

26   reiterating that an explicit finding of each factor is not required by the district court).

27   ////

28   ////
                                                          3
 1      III.       ANALYSIS

 2             The undersigned considers each of the above-stated factors and concludes dismissing this

 3   case is warranted. The expeditious resolution of litigation is deemed to be in the public interest,

 4   satisfying the first factor. Yourish v. California Amplifier, 191 F.3d 983, 990–91 (9th Cir. 1999).

 5   Turning to the second factor, the court’s need to efficiently manage its docket cannot be

 6   overstated. This court has “one of the heaviest caseloads in the nation,” and due to unfilled

 7   judicial vacancies, which is further exacerbated by the Covid-19 pandemic, operates under a

 8   declared judicial emergency. See Amended Standing Order in Light of Ongoing Judicial

 9   Emergency in the Eastern District of California. The court’s time is better spent on its other

10   matters than needlessly consumed managing a case with a recalcitrant litigant. Indeed, “trial

11   courts do not have time to waste on multiple failures by aspiring litigants to follow the rules and

12   requirements of our courts.” Pagtalunan, 291 F.3d at 644 (Trott, J., concurring in affirmance of

13   district court’s involuntary dismissal with prejudice of habeas petition where petitioner failed to

14   timely respond to court order and noting “the weight of the docket-managing factor depends upon

15   the size and load of the docket, and those in the best position to know what that is are our

16   beleaguered trial judges.”). Delays have the inevitable and inherent risk that evidence will

17   become stale or witnesses' memories will fade or be unavailable and can prejudice a defendant,

18   thereby satisfying the third factor. See Sibron v. New York, 392 U.S. 40, 57 (1968). Attempting a

19   less drastic action, such as issuing an order to show cause, would be futile because plaintiff has

20   failed to update his address and thus any correspondence sent to him will be returned.

21   Additionally, the instant dismissal is a dismissal without prejudice, which is a lesser sanction than

22   a dismissal with prejudice, thereby addressing the fifth factor.

23             Contrary to Local Rule 183(b), well in excess of 63 days have passed since mail was

24   returned as undeliverable and plaintiff has not updated his mailing address or otherwise contacted

25   the court. Defendant’s discovery requests have been unanswered and returned as undeliverable,

26   preventing defendant from defending against this action. (Doc. No. 27 at 1.) Considering these

27   factors and those set forth supra, as well as binding case law, the undersigned recommends

28
                                                        4
 1   defendant’s motion to dismiss be granted and that this action be dismissed, without prejudice,

 2   under Fed. R. Civ. P. 41(b) and Local Rules 110 and 183(b).

 3            Accordingly, it is RECOMMENDED:

 4            1. Defendant’s motion to dismiss due to plaintiff’s failure to prosecute (Doc. No. 27) be

 5   granted.

 6            2. This case be dismissed without prejudice.

 7                                          NOTICE TO PARTIES

 8            These findings and recommendations will be submitted to the United States district judge

 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

10   (14) days after being served with these findings and recommendations, a party may file written

11   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendations.” Parties are advised that failure to file objections within the

13   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

14   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
     IT IS SO ORDERED.
16

17
     Dated:      May 12, 2021
18                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                        5
